Opinion issued August 27, 2010
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00325-CV
———————————
In re Valencia
Capital Management, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus  

 

 
MEMORANDUM OPINION[1]
By petition for writ of mandamus, relator, Valencia Capital Management, seeks mandamus relief compelling the trial court to vacate its April 9,
2010 order compelling discovery and grant relator’s Motion for Protective Order
in the underlying lawsuit.  Relator has
informed this Court that a jury verdict was rendered in the underlying case on
July 29, 2010, and as a result of the jury trial and verdict, the discovery
disputes made the basis of relator’s petition for writ of mandamus are now
moot.
          We dismiss the petition for
writ of mandamus.
PER CURIAM
Panel consists of Justices Higley, Sharp, and
Massengale.




[1]
          The underlying case is, Murillo v. Basic Industries, Inc., Cause
Number 2008-64374, pending in the 165th Judicial District Court of Harris
County, Texas, the Honorable Josefina Rendon, presiding.